Exhibit 99.1 TransAtlantic Petroleum Announces Delay in Filing Annual Report on Form 10-K and Participation in the 28th Annual Roth Conference Hamilton, Bermuda (March 11, 2016) – TransAtlantic Petroleum Ltd. (NYSE-MKT: TAT) (TSX: TNP) (the “Company” or “TransAtlantic”) today announces the Company’s intent to file a Form 12b-25 to provide an additional fifteen days to file its Annual Report on Form 10-K for the twelve months ended December 31, 2015 (the “Form 10-K”). The Company will be unable to file its Form 10-K within the prescribed time period without unreasonable effort and expense.Due to the steep decline in oil prices during 2015, the classification of the Company’s Albanian segment as discontinued operations and the Company’s ongoing processes to sell assets and restructure its debt, the Company requires additional time to complete its 2015 financial statements, specifically as it relates to the Company’s Albanian segment. In addition, the Company is in the process of finalizing its deferred income tax calculation and the impact on the consolidated financial statements. The Company is also completing its evaluation of internal control over financial reporting.
